IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 1783 Disciplinary Docket No. 3
                                           :
MADELINE E. SCHWARTZ                       :   No. 77 DB 2010
                                           :
                                           :   Attorney Registration No. 53888
                                           :
PETITION FOR REINSTATEMENT                 :   (Philadelphia)




                                        ORDER


PER CURIAM
       AND NOW, this 22nd day of July, 2019, the Petition for Reinstatement is granted.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).